IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42461

STATE OF IDAHO,                                )     2015 Unpublished Opinion No. 696
                                               )
        Plaintiff-Respondent,                  )     Filed: November 5, 2015
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
STEVEN BRIAN HARRIS,                           )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
        Defendant-Appellant.                   )     BE CITED AS AUTHORITY
                                               )

        Appeal from the District Court of the Fifth Judicial District, State of Idaho,
        Minidoka County. Hon. Jonathan P. Brody, District Judge.

        Judgment of conviction and oral order denying motion to suppress, affirmed.

        Nevin, Benjamin, McKay & Bartlett, LLP; Robyn A. Fyffe, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen and Nicole
        Schafer, Deputy Attorneys General, Boise, for respondent.
                   ________________________________________________

HUSKEY, Judge
        Steven Brian Harris appeals from the district court’s judgment of conviction and oral
order denying his motion to suppress. We affirm both.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
        On the evening in question, a hotel security guard received a complaint that two patrons,
Harris and his fiancée, Heather Heard, were yelling at one another. The security guard observed
the couple arguing, approached them, and asked them to stop arguing.           Harris and Heard
complied. Later in the evening, the security guard again heard the couple arguing in their room
with the door open. The security guard called the police to report a domestic disturbance. Two
officers arrived on the scene and the security guard reported his observations to the police
officers.



                                                1
       The officers and security guard approached Harris’s hotel room. Through the open door
and curtains, they observed Heard laying on the bed and Harris moving about the room. At one
point, Harris was handling a cup on a dresser. One of the officers made contact with Harris
through the propped-open door, informing him that they were investigating a domestic dispute.
Harris explained that he and Heard argued earlier about issues relating to their children and the
fact that Heard had not taken her medication for bipolar disorder. The officer instructed Harris
to wake Heard so that she could tell her side of the story. To that point, Heard had been
“completely unaware” of the officers’ presence and was “unresponsive.”
       Harris then told Heard to wake up. Heard was extremely groggy and semi-responsive.
Concerned that Heard was intoxicated or had a head injury, one officer entered the room and
ordered Heard to get up so the officer could speak with her. Upon entering the room, the officer
observed that the cup on the dresser contained two syringes soaking in liquid. The officer asked
Heard to come outside and speak with him, and she began to get up. As Heard got up, the officer
observed a small plastic bag containing a substance, later identified as methamphetamine, fall
from her person.
       During his conversation with Heard, the officer observed needle marks on Heard’s arms.
The officer re-entered the room to again speak with Harris, who denied any knowledge that
Heard was using drugs. Although he saw no needle marks, the officer suspected that Harris may
have been under the influence of a controlled substance because his behavior seemed erratic.
The officer had Harris exit the room after he observed the syringes and the small plastic bag that
had fallen from Heard. The officer exited the room and informed Harris that he was under arrest
for possession of paraphernalia and controlled substances.       The officer conducted a search
incident to arrest and found methamphetamine on Harris’s person.
       Harris filed a motion to suppress, arguing that the officer searched the room without a
warrant, and that he was arrested without probable cause. The district court denied the motion to
suppress, finding that exigent circumstances justified the officer’s entry because there was a
compelling need to enter the room to check on Heard and that the officer had probable cause to
arrest Harris. Harris entered a guilty plea, reserving his right to appeal from the denied motion to
suppress. This appeal follows.




                                                 2
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
A.     Exigent Circumstances
       Harris argues that no exigent circumstances warranting entry existed because Heard was
close to the doorway in plain view of the officer and there were no reports or signs of violence.
Harris also disagrees with the district court’s finding that Heard was unresponsive. Physical
entry into an occupant’s hotel room amounts to a search governed by the Fourth Amendment to
the United States Constitution. See Hoffa v. United States, 385 U.S. 293, 301 (1966) (“A hotel
room can clearly be the object of Fourth Amendment protection as much as a home or an
office.”); State v. Robinson, 144 Idaho 496, 499, 163 P.3d 1208, 1211 (Ct. App. 2007) (“[T]he
Fourth Amendment has drawn a firm line at the entrance to the house. Absent [an exception to
the warrant requirement], that threshold may not reasonably be crossed without a warrant.”)
(quoting Payton v. New York, 445 U.S. 573, 589-90 (1980)). Therefore, officers are generally
required to obtain a warrant before entering a house or hotel room. Payton, 445 U.S. at 589-90;
Robinson, 144 Idaho at 499, 163 P.3d at 1211. A warrantless entry is permissible, however, if it
was a reasonable response to an exigent circumstance. Brigham City, Utah v. Stuart, 547 U.S.
398, 403 (2006); Mincey v. Arizona, 437 U.S. 385, 393-94 (1978). Exigencies include danger to
the police or to other persons inside the dwelling. Robinson, 144 Idaho at 499, 163 P.3d at 1211.
Thus, “[t]he need to protect or preserve life or avoid serious injury is justification for what would
be otherwise illegal absent an exigency or emergency.” Brigham City, Utah, 547 U.S. at 403.
For this reason, law enforcement officers may enter a home or other private premises without a

                                                 3
warrant to render emergency assistance to an injured occupant or to protect an occupant from
imminent injury. Id.; Mincey, 437 U.S. at 392. The exigent circumstances exception justifies a
warrantless search when the facts known to the police at the time of entry, along with reasonable
inferences drawn thereupon, demonstrate a compelling need for official action and no time to
secure a warrant. State v. Barrett, 138 Idaho 290, 293, 62 P.3d 214, 217 (Ct. App. 2003).
       In prior cases, we have recognized that unconsciousness or unresponsiveness, along with
factors tending to indicate distress, may amount to exigent circumstances. In State v. Bower, 135
Idaho 554, 557-59, 21 P.3d 491, 494-96 (Ct. App. 2001), a young child was left without care and
her father was found unconscious in a hotel room shower. We had little difficultly concluding
that those facts represented exigent circumstances. Likewise, we found exigency in Barrett,
where a person was first observed on his next-door neighbor’s porch, unable to stand or to open
the door, and was later found incoherent and curled up in a fetal position. Barrett, 138 Idaho at
292, 62 P.3d 216. There, we held that entrance into the person’s home was permitted to
ascertain the cause of his condition and to ensure that no other residents of the home had been
exposed to any hazards. Id. at 294, 62 P.3d at 218.
       Here, there was a loud, ongoing argument between Harris and Heard. When officers
arrived, there was silence and a woman lying on the bed. The officer made contact with Harris.
Heard was unresponsive during their conversation, which the officer stated was unusual for this
type of encounter. The officer wanted to hear Heard’s side of the story,1 so the officer told
Harris to wake her. Harris tried to wake Heard, and the officer described her as semi-responsive
and extremely groggy. Heard’s response concerned the officer in light of the circumstances.
Because the officer was unsure whether Heard was injured or intoxicated, he stepped into the
room and directly addressed her, ordering her to get up so he could speak with her. The officer
testified that he entered so that he could observe both occupants simultaneously to see if Harris
attempted to glare, make threatening mannerisms, or otherwise influence Heard while she spoke
with the officer. There was substantial evidence to support the court’s finding, based on the facts
known to the officer and reasonable inferences therefrom, that there was a compelling need to
enter the room to see if Heard was badly hurt or needed assistance.


1
        We note that the officer’s need to speak with Heard was not part of the exigency which
justified entry. It was simply the reason the officer asked Harris to wake Heard. Thereafter, the
officer became aware of Heard’s condition.
                                                4
B.     Probable Cause
       Harris argues that the methamphetamine discovered on his person during the search
incident to arrest should be suppressed because the officer lacked probable cause to believe that
he possessed and intended to use the syringes on the dresser. A peace officer may make a
warrantless arrest when a person has committed a public offense in the presence of the peace
officer. I.C. § 19-603(1). Probable cause is the possession of information that would lead a
person of ordinary care and prudence to believe or entertain an honest and strong presumption
that such person is guilty. State v. Julian, 129 Idaho 133, 136, 922 P.2d 1059, 1062 (1996). In
analyzing whether probable cause existed, this Court must determine whether the facts available
to the officer at the moment of the seizure warranted a person of reasonable caution to believe
that the action taken was appropriate. Id.; State v. Hobson, 95 Idaho 920, 925, 523 P.2d 523, 528
(1974). The application of probable cause to arrest must allow room for some mistakes by the
arresting officer; however, the mistakes must be those of reasonable men, acting on facts leading
sensibly to their conclusion of probability. Klinger v. United States, 409 F.2d 299, 304 (8th Cir.
1969); Julian, 129 Idaho at 137, 922 P.2d at 1063. The facts making up a probable cause
determination are viewed from an objective standpoint. Julian, 129 Idaho at 136-37, 922 P.2d at
1062-63. In passing on the question of probable cause, the expertise and the experience of the
officer must be taken into account. State v. Ramirez, 121 Idaho 319, 323, 824 P.2d 894, 898 (Ct.
App. 1991).
       Here, there is substantial evidence to support the district court’s finding. The district
court found that the officers observed Harris move the cup, and that such action constituted
physical control. The officer also testified that the two syringes were types of needles that could
be used for medical purposes, but are commonly used by people that use injectable drugs. There
were two syringes, and it was not unreasonable for the officer to assume that there was a syringe
for each occupant of the room. The officer’s entry into the hotel room, his observations of Harris
moving the cup and the syringes in the cup was all legally permissible; as such, there was
sufficient information to lead a person of ordinary care or prudence to believe that Harris was
guilty of possession of drug paraphernalia with the intent to use.




                                                 5
                                              IV.
                                       CONCLUSION
       Based on the foregoing, the district court’s judgment of conviction and order denying the
motion to suppress are affirmed.
       Chief Judge MELANSON and Judge GUTIERREZ CONCUR.




                                               6